Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Aimmune Therapeutics, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-206307) onForm S-8 of Aimmune Therapeutics, Inc. of our report dated March 3, 2016, with respect to the consolidated balance sheets of Aimmune Therapeutics, Inc. as of December31, 2015 and 2014, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2015, which report appears in the December31, 2015 annual report on Form 10-K of Aimmune Therapeutics, Inc. /s/ KPMG LLP
